DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of foreign priory document PCT/US2020/022648, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.  It is noted the Application Data Sheet filed 6/15/20 appears to be incomplete, i.e., there is no section for a foreign priority claim in the Application Data Sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 

Drawings
The drawings are objected to because:
Reference character 512 (see paragraph 0105, line 4) is not present in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0068, on line 4, “target surface 101” should be “target surface 110”.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  
The scope of claim 2 is not clear in that the language of claim 1 indicates the contents of the containers is not is not part of the claimed combination, however, the language of claim 2 seems to indicate the contents are intended to be claimed.  Should the Applicant intend to claim the contents, an antecedent basis should therefor be defined.  Should the Applicant not intend to claim the contents, “adapted to be”/“for” language should be used when referring thereto.  Further in regard to claim 2, it appears the “person’s skin” is being claimed, however, claiming a part of the human body is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (U.S. Patent 8,550,739).
In regard to claim 1, Robbins discloses a dispenser system comprised of a plurality of containers 600 supported together to define a container set wherein each container in the 
In regard to claim 2, the contents in the containers are skin care products (i.e., shave cream is considered to be a skin care product) and the target surface is a person’s skin.
In regard to claim 3, the applicator 200, 500 is movable relative to the container set, i.e., applicator 200/500 rotates with respect to brush body 300 which stores the containers 600 (see column 3, lines 10-12).
In regard to claim 4, the applicator defines a port 240 in a position selected to align with the dispenser 612 of a selected container 600 in the container set.
In regard to claim 5, the applicator and container set are complementarily configured to enable the port 240 to align with a dispenser 612 of a given container 600 in the container set by moving the applicator to a position where the port aligns with the dispenser of the given container.
In regard to claim 6, the Robbins device further includes a housing 300 in which the container set is disposed.
In regard to claim 7, the applicator 200, 500 is movably coupled to the housing 300 (see column 3, lines 10-12).
In regard to claim 8, the applicator 200, 500 rotates relative to the housing 300 (see column 3, lines 10-12).
In regard to claim 9, the housing 300 defines an outer lip (viewing Figure 4, the upper rim portion of housing 300 which engages the lower surface of applicator portion 200 defines an “outer lip”) and the applicator 200, 500 is movably coupled to the outer lip.

In regard to claim 11, the housing defines a plurality of chambers 340 complementarily configured with the plurality of containers to receive and support the plurality of containers in the plurality of chambers.
In regard to claim 12, the plurality of chambers are radially adjacent within the housing.
In regard to claim 13, the containers are specifically designed for use in the dispenser system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Byun (U.S. Patent 7,722,277).
In regard to claim 14, as discussed above, Robbins discloses a plurality of containers 600 supported together to defines a container set and an applicator 200, 500 operatively coupled to the container set and configured to apply contents from the containers to a target surface. 
Although the Robbins device does not include a cap for covering the applicator, attention is directed to the Byun reference, which discloses another applicator brush wherein a cap 30 is employed to cover the applicator 22 in order to protect the applicator when not in use.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Coker et al. (U.S. Patent 4,651,890, hereinafter Coker).
In regard to claim 15, as discussed above, Robbins discloses a plurality of containers 600 supported together to defines a container set and an applicator 200, 500 operatively coupled to the container set and configured to apply contents from the containers to a target surface.
 Although the Robbins device does not include a cleaning system operatively connected to the container set, attention is directed to the Coker reference, which discloses another dispensing container wherein a cleaning system 20 is operatively connected to the container in order to enable a user to clean the container prior to use (see the abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Robbins device can include such a cleaning system operatively connected to the container set in order to enable a user to clean the container prior to use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bickford et al. and Muhlhausen et al. references are cited as being directed to the state of the art as teaching of other containers having a cleaning system operatively attached to the container and the De Biasi reference is cited as being directed to the state of the art as a teaching of another dispensing system having a plurality of containers therein and an applicator connected to the containers for dispensing product therefrom.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DJW
3/2/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754